                          Case 3:18-cv-04865-EMC Document 302 Filed 01/07/21 Page 1 of 4



                    1   COOLEY LLP
                        STEPHEN C. NEAL (170085) (nealsc@cooley.com)
                    2   PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                        3175 Hanover Street
                    3   Palo Alto, California 94304-1130
                        Telephone:     +1 650 843 5000
                    4   Facsimile:     +1 650 849 7400

                    5   Attorneys for Defendants
                        TESLA, INC., ELON MUSK, BRAD W. BUSS,
                    6   ROBYN DENHOLM, IRA EHRENPREIS,
                        ANTONIO J. GRACIAS, JAMES MURDOCH,
                    7   KIMBAL MUSK, and LINDA JOHNSON RICE

                    8   LEVI & KORSINSKY, LLP
                        ADAM M. APTON (SBN 316506)
                    9   ADAM C. MCCALL (SBN 302130)
                   10   388 Market Street, Suite 1300
                        San Francisco, CA 94111
                   11   Telephone: (415) 373-1671
                        Facsimile: (212) 363-7171
                   12
                        Attorneys for Lead Plaintiff
                   13   GLEN LITTLETON and the Class
                   14
                                                     UNITED STATES DISTRICT COURT
                   15
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   16
                                                         SAN FRANCISCO DIVISION
                   17

                   18
                                                                            Case No. 3:18-cv-04865-EMC
                   19   IN RE TESLA, INC. SECURITIES
                        LITIGATION                                          JOINT CASE MANAGEMENT
                   20                                                       STATEMENT

                   21                                                       Date:       January 14, 2021
                                                                            Time:       10:30 a.m.
                   22                                                       Judge:      Hon. Edward M. Chen

                   23

                   24          Lead Plaintiff Glen Littleton (“Lead Plaintiff”) and Defendants Tesla, Inc., Elon Musk, Brad

                   25   W. Buss, Robyn Denholm, Ira Ehrenpreis, Antonio J. Gracias, James Murdoch, Kimbal Musk, and

                   26   Linda Johnson Rice (“Defendants”) (collectively, Lead Plaintiff and Defendants are referred to as

                   27   the “Parties”) submit this Joint Case Management Statement under the Standing Order for All

                   28   Judges of the Northern District of California and Civil Local Rule 16-10(d).
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                                                                                                JOINT CMS
                                                                        1                               3:18-CV-04865-EMC
                             Case 3:18-cv-04865-EMC Document 302 Filed 01/07/21 Page 2 of 4



                    1            The last status conference in this matter occurred on December 3, 2020, during which the

                    2   Court ordered a further status conference to occur on January 14, 2021. (ECF No. 300.)

                    3   1 - 7. JURISDICTION AND SERVICE, FACTS, LEGAL ISSUES, MOTIONS,
                               AMENDMENT OF PLEADINGS, EVIDENCE PRESERVATION, DISCLOSURES.
                    4
                                 There have been no updates to these categories since the Parties’ last joint case management
                    5
                        statement, filed November 25, 2020. (ECF No. 297.)
                    6
                        8.       DISCOVERY.
                    7
                                 Discovery is ongoing with a non-expert discovery cut-off of June 15, 2021. Remaining
                    8
                        discovery includes document discovery, depositions, and third-party discovery. Lead Plaintiff
                    9
                        anticipates filing a Motion for Issuance of a Request for Judicial Assistance (Letters Rogatory)
                   10
                        shortly.
                   11
                                 The Parties continue to conduct discovery in good faith and have identified no discovery
                   12
                        disputes to date. The Parties agree to meet and confer in good faith if any dispute arises.
                   13
                        9 - 11. CLASS ACTIONS, RELATED CASES, RELIEF.
                   14
                                 There have been no updates to these categories since the Parties’ last joint case management
                   15
                        statement, filed November 25, 2020. (ECF No. 297.) Lead Plaintiff has provided a draft Class
                   16
                        Notice to Defendants and the parties anticipate submitting it and a proposed Notice Plan for
                   17
                        consideration by the Court by the January 22, 2021 deadline established by the Court.
                   18
                        12.      SETTLEMENT AND ADR.
                   19
                                 The Parties expect to schedule a mediation in February or March, 2021. Eric Green of
                   20
                        Resolutions, LLC will conduct the mediation.
                   21
                        13 - 20. CONSENT TO MAGISTRATE JUDGE FOR ALL PROCEEDINGS, OTHER
                   22         REFERENCES, NARROWING OF ISSUES, EXPEDITED TRIAL PROCEDURE,
                              SCHEDULING, TRIAL, DISCLOSURE OF NON-PARTY INTERESTED
                   23         ENTITIES OR PERSONS, PROFESSIONAL CONDUCT.
                   24            There have been no updates to these categories since the Parties’ last joint case management

                   25   statement, filed November 25, 2020. (ECF No. 297.)

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                                                                                                  JOINT CMS
                                                                          2                               3:18-CV-04865-EMC
                        Case 3:18-cv-04865-EMC Document 302 Filed 01/07/21 Page 3 of 4



                    1
                        Dated: January 7, 2021             COOLEY LLP
                    2
                                                           By: /s/ Patrick E. Gibbs
                    3                                          Patrick E. Gibbs
                    4
                                                           Stephen C. Neal (170085)
                    5                                      Patrick E. Gibbs (183174)
                                                           Samantha A. Kirby (307917)
                    6                                      3175 Hanover Street
                                                           Palo Alto, CA 94304-1130
                    7                                      Telephone: (650) 843-5000
                                                           Facsimile: (650) 849-7400
                    8                                      Email: nealsc@cooley.com
                                                                  pgibbs@cooley.com
                    9
                                                                  skirby@cooley.com
                   10
                                                           Sarah M. Lightdale (pro hac vice)
                   11                                      Brian M. French (pro hac vice)
                                                           Bingxin Wu (pro hac vice)
                   12                                      55 Hudson Yards
                                                           New York, NY 10001-2157
                   13
                                                           Telephone: (212) 479-6000
                   14                                      Facsimile: (212) 479-6275
                                                           Email: slightdale@cooley.com
                   15                                             bfrench@cooley.com
                                                                  bwu@cooley.com
                   16

                   17                                      Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                           Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                   18                                      Antonio J. Gracias, James Murdoch, Kimbal
                                                           Musk, and Linda Johnson Rice
                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                                                                                   JOINT CMS
                                                            3                              3:18-CV-04865-EMC
                         Case 3:18-cv-04865-EMC Document 302 Filed 01/07/21 Page 4 of 4



                    1    Dated: January 7, 2021                        LEVI & KORSINSKY, LLP
                    2                                                  By: /s/ Adam M. Apton
                    3                                                      Adam M. Apton

                    4                                                  Adam M. Apton (316506)
                                                                       Adam C. McCall (302130)
                    5                                                  388 Market Street, Suite 1300
                                                                       San Francisco, CA 94111
                    6                                                  Telephone: (415) 373-1671
                    7                                                  Facsimile: (212) 363-7171
                                                                       Email: aapton@zlk.com
                    8                                                  Email: amccall@zlk.com

                    9                                                  Nicholas I. Porritt (admitted pro hac vice)
                                                                       Alexander A. Krot III (admitted pro hac vice)
                   10                                                  1101 30th Street NW, Suite 115
                   11                                                  Washington, D.C. 20007
                                                                       Telephone: (202) 524-4290
                   12                                                  Facsimile: (212) 363-7171
                                                                       Email: nporritt@zlk.com
                   13                                                  Email: akrot@zlk.com
                   14
                                                                       Joseph Levi (admitted pro hac vice)
                   15                                                  Eduard Korsinsky (admitted pro hac vice)
                                                                       55 Broadway, 10th Floor
                   16                                                  New York, New York 10006
                                                                       Tel: (212) 363-7500
                   17                                                  Fax: (212) 363-7171
                                                                       Email: jlevi@zlk.com
                   18
                                                                       Email: ek@zlk.com
                   19

                   20          Pursuant to Civil Local Rule No. 5-1(i)(3), all signatories concur in filing this Joint Case
                   21   Management Statement.
                   22
                        Dated: January 7, 2021                              COOLEY LLP
                   23
                                                                            By: /s/ Patrick E. Gibbs
                   24                                                           PATRICK E. GIBBS
                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                                                                                                JOINT CMS
                                                                        4                               3:18-CV-04865-EMC
